UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5210


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY PATRICK HUNT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00010-WO-1)


Submitted:   June 15, 2010                 Decided:   June 29, 2010


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,   Assistant   Federal    Public  Defender,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, Terry M. Meinecke, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney Patrick Hunt pled guilty in accordance with a

plea agreement to possession of a firearm by a person subject to

a domestic violence court order, 18 U.S.C. §§ 922(g)(8), 924(a)

(2006),    and    was   sentenced   to    seventy   months      in    prison.    He

appeals his sentence.        We affirm.

              Hunt contends that his sentence is unreasonable.                   We

review    a    sentence   for    reasonableness,     applying         an   abuse-of-

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).       In conducting our review, we first examine the sentence

for   “significant        procedural     error,”    including         “failing   to

calculate      (or   improperly     calculating)     the    Guidelines       range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence. . . .”           Id.    We next “consider the substantive

reasonableness of the sentence imposed . . . , [taking] into

account the totality of the circumstances.”                  Id.       In imposing

sentence,      the   district    court   must   provide    an    “individualized

assessment” based upon the specific facts before it.                          United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

              Here, the district court correctly calculated Hunt’s

advisory       Guidelines       range,       performed     an        individualized

assessment of the § 3553(a) factors as they applied to the case,

                                         2
and stated in open court the reasons for the sentence.                  In this

regard, the court found that, although Hunt was illiterate, he

was obligated to learn that the domestic violence court order

prohibited his possession of firearms.              The court also concluded

that certain positive aspects of Hunt’s life did not outweigh

his     lengthy   criminal    history,     including     relatively       recent

serious offenses.         Additionally, the court observed that the

prior sentences Hunt had received had not served to deter his

criminal behavior.

            We reject Hunt’s contention that the district court

did not adequately address the various § 3553(a) factors and, in

particular, was obligated to explain how a matter addressed at a

bench     conference    impacted   the     chosen    sentence.         “Where    a

[sentencing] matter is . . . conceptually simple . . . and the

record    makes   clear   that   the   sentencing     court    considered       the

evidence and arguments,” extensive explanation of the sentence

is not required.          Rita v. United States, 551 U.S. 338, 359

(2007).     Nor is it necessary that the sentencing court address

every § 3553(a) factor on the record.           United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).

            Hunt’s     sentence,   which     falls    within     his    advisory

Guidelines range of 70-87 months, is presumptively reasonable.

See United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).



                                       3
We conclude that the district court did not abuse its discretion

in imposing a seventy-month sentence.

          We accordingly affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                4